Case 2:21-cv-14223-JEM Document 10 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 21-CV-14223-JEM

  MAIKEL CASTILLO SANCHEZ,

         Plaintiff,

  vs.

  ABC PROFESSIONAL TREE
  SERVICES, INC.,
  A Foreign Profit Corporation,

        Defendant.
  ____________________________________/

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS

         Plaintiff, MAIKEL CASTILLO SANCHEZ, (“Plaintiff”), through the undersigned

  counsel, hereby files this Certificate of Interested Persons and states the following interested

  persons, associated persons, firm, partnership have a financial interest in the outcome of this case:

             1. Maikel Castillo Sanchez;

             2. Remer & Georges-Pierre, PLLC;

             3. Jason S. Remer, Esq.;

             4. Anthony M. Georges-Pierre, Esq.;
Case 2:21-cv-14223-JEM Document 10 Entered on FLSD Docket 07/02/2021 Page 2 of 2




  Dated: 2      day of July, 2021                       Respectfully submitted,


                                                        /s/: Anthony M. Georges-Pierre
                                                        Anthony M. Georges-Pierre, Esq.
                                                        Florida Bar No.: 0533637
                                                        Max L. Horowitz, Esq.
                                                        Florida Bar No.: 118269
                                                        REMER & GEORGES-PIERRE, PLLC
                                                        44 West Flagler Street, Suite 2200
                                                        Miami, FL 33130
                                                        (305) 416-5000- Telephone
                                                        (305) 416-5005- Facsimile
                                                        Email: agp@rgpattorneys.com
                                                                mhorowitz@rgpattorneys.com


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 2 2021 I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record or pro se parties identified on the attached Service List in
  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

  Ashwin R. Trehan, Esq.
  Spire Law, LLC.
  2572 W. State Road 426
  Suite 32765
  Oviedo, FL 32765
  Telephone: (407) 494-0135
  Email: ashwin@spirelawfirm.com
         sharah@spirelawfirm.com


                                                        By: /s/: Anthony M. Georges-Pierre
                                                        Anthony M. Georges-Pierre, Esq.
                                                        Florida Bar No.: 533637
                                                        Max L. Horowitz, Esq.
                                                        Florida Bar No.: 118269
